Citation Nr: 0003500	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right lower extremity secondary to service-connected 
postoperative residuals, hematoma of the right ankle.

2.  Entitlement to an increased evaluation for postoperative 
residuals, hematoma of the right ankle, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision which 
denied service connection for arthritis of the right lower 
extremity and an increased evaluation for service-connected 
right ankle disability.


FINDINGS OF FACT

1.  There is no etiological relationship between the 
veteran's arthritis of the right lower extremity and his 
service-connected right ankle disability.

2.  Postoperative residuals, hematoma of the right ankle, are 
manifested by mild chronic pain, a well healed surgical scar 
and no more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
of the right lower extremity secondary to postoperative 
residuals, hematoma of the right ankle is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.310(a) (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for post-operative residuals, hematoma of the right ankle 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.118, Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1947 rating action, service connection was 
granted for a symptomatic fibroma of the right ankle, and a 
10 percent evaluation was assigned, effective from June 1947.  
In December 1969, the service-connected disability was 
recharacterized as postoperative residuals, hematoma of the 
right ankle, and the rating of 10 percent was continued.  

A September 1969 VA hospital summary shows that the veteran 
was evaluated for complaints of a tender mass on the lateral 
aspect of his right ankle for about 25 years duration.  It 
had only mildly interfered with his wearing of high-top work 
shoes during the previous 3 to 4 years and had become 
increasingly tender and enlarged.  A needle aspiration was 
performed and failed to demonstrate any fluid.  Past medical 
history and review of systems was unremarkable.  Examination 
revealed a firm spheroid mass along the lateral aspect of the 
right ankle which was not attached to deep structures or the 
skin.  It did not move with or appear to be attached to the 
peroneal tendon.  The veteran was admitted for excision of 
the lesion under local anesthesia.

In April 1997, the veteran filed claims for service 
connection for arthritis of the right lower extremity 
secondary to his service-connected right ankle disability and 
an increased evaluation for the service-connected right ankle 
disability.  

On VA examination in June 1997, the examiner noted the 
veteran's history of a right ankle injury during service when 
large rocks struck the lateral side of his right ankle in a 
blast injury.  He developed a goose-egg lump but continued to 
do fine with no problems while in the service.  Afterwards he 
was unable to wear shoes that came up over the lump and 
underwent excision of the lump sometime in the 1960s.  He 
reported that he currently has arthritis involving the right 
lower extremity related to the lump.  He complained of mild 
chronic pain over the right ankle, knee and hip.  He stated 
that he did not have any arthritis elsewhere, but the 
examiner noted that fairly severe cervical spondylosis was 
well documented in his chart. 

Examination revealed a four-centimeter oblique, well-healed 
surgical scar over the lateral aspect of the right ankle just 
anterior to the tip of the lateral malleolus.  Ankle range of 
motion was the same for both ankles at 10 degrees of 
dorsiflexion to 30 degrees of plantar flexion.  There was no 
evidence of crepitus with ankle motion.  The ankle anterior 
and posterior drawer were both negative and there was 
negative instability on varus or valgus stress testing.  He 
had mild dorsal bossing of the talonavicular joint.  Right 
knee range of motion was from 0 to 110 degrees with mild 
crepitus.  He had a resting position of his cervical spine 
and approximately 20 degrees of flexion with his chin nearly 
on his chest but it was supple enough for him to fully extend 
to 0 degrees of flexion.  He had very mild synovial 
thickening of the interphalangeal joints of his hand without 
arthritic deformity.  X-rays of the right ankle and hind foot 
showed very minimal mid foot degenerative changes but was 
otherwise negative.  There was no evidence of osteoarthritis 
in the ankle joint itself.  

The examiner's clinical assessment was status post excision 
of some unknown, benign lesion off the lateral aspect of the 
right ankle, possibly residual fibroma or hematoma; minimal 
degenerative changes of the knees and ankles based on 
stiffness; history of cervical spondylosis and generalized 
osteoarthritis commensurate with age.  The examiner concluded 
that there was no evidence between the lump on his ankle and 
the other arthritic symptoms, which were fairly mild to begin 
with.  The examiner found nothing to attribute to the 
service-connected injury other than the history of the lump 
on the ankle which had been removed.  

At his personal hearing in April 1998, the veteran testified 
as to the facts surrounding the original injury and the 
surgery to remove the hematoma.  The veteran also testified 
as to his current condition and disability, stating that he 
had occasional pain and swelling and some trouble moving his 
foot.  He testified that he did not receive treatment of his 
right ankle on a regular basis and in fact had not received 
any treatment since service connection was established.


Analysis

I.  Service Connection

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  The United States Court 
of Veterans Appeals - now the United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

The law permits the grant of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  To grant service connection on a secondary basis, 
38 C.F.R. § 3.310(a) provides that the injury or disease must 
be proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a non-service-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that arthritis of the right lower 
extremity was caused by his postoperative right ankle 
hematoma residuals.  However, the VA examiner in June 1997 
concluded that there was no evidence between the lump on his 
ankle and the other arthritic symptoms.  Furthermore there 
was nothing that he could attribute to the veteran's service-
connected injury other than the history of the lump on the 
ankle which had been removed.  

The veteran has submitted no competent evidence to support 
his claim of a causal relationship between his service-
connected right ankle residuals and the right lower extremity 
arthritis, and a layman such as the veteran is not competent 
to offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The single competent medical opinion in the 
record, reported in the June 1997 VA examination, 
conclusively found no etiological relationship between the 
service-connected right ankle residuals and subsequent 
development of arthritis of the right lower extremity.  Thus, 
the Board finds that there is no medical basis for holding 
that the veteran's claimed right lower extremity arthritis 
and service-connected right ankle residuals are etiologically 
or causally associated.  This also refutes any grant of 
service connection for that disability on the basis of Allen, 
which would be permitted if the right ankle residuals caused 
aggravation of the arthritis.

The veteran's hearing testimony has been considered; however, 
his lay assertions regarding the questions of medical 
diagnosis and causation are not supported by competent 
evidence and, as such, cannot constitute evidence to render 
the claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Therefore, the Board finds that a well-grounded claim of 
service connection for arthritis of the right lower extremity 
has not been presented.  It follows that the VA has no duty 
to assist the veteran in the development of his claim.  In 
the absence of a well-grounded claim, the Board does not have 
jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet. App. 14 
(1994).


II.  Increased Evaluation

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet.App. 78 (1991); Proscelle v. Derwinski, 2 Vet.App. 269 
(1992).  Where, as in this case, an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

The veteran's 10 percent rating for right ankle disability 
has been in effect for more than 20 years and is protected 
and may not be reduced regardless of the current 
manifestations of disability shown.  38 U.S.C.A. § 110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.951(b) (1999).

The veteran's right ankle residuals condition are rated under 
the provisions of Code 7819, as a benign new growth.  Under 
this code, the growths are to be rated as scars, based on 
considerations such as disfigurement.  See 38 C.F.R. § 4.118 
(1999).

Maximum 10 percent ratings may be assigned under Codes 7803 
and 7804 for superficial scars that are poorly nourished, 
with repeated ulceration, or that are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (1999).  

Under Code 7806 a 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, whereas a 30 percent rating 
requires constant exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations.  38 C.F.R. § 4.118 
(1999).

A review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the condition, 
including when the veteran recently underwent a VA 
examination for compensation purposes in June 1997.  
Furthermore, there was no evidence that the veteran's skin 
disability manifests exudation or constant itching, extensive 
lesions, or marked disfigurement, such that an evaluation in 
excess of 10 percent would be warranted. 

Finally, scars may also be rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805 (1999).  
Under Code 5271 a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71 (1999).  Normal ankle dorsiflexion 
is to 20 degrees and normal plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71, Plate II (1999).

The medical evidence of record since service connection was 
established effective in 1969, does not demonstrate that the 
veteran has sought any additional treatment for his right 
ankle disability.  When examined in June 1997 the veteran 
complained of mild chronic pain.  Examination revealed no 
more than moderate limitation of motion with no swelling or 
deformity.  X-rays were negative for any abnormality of the 
ankle joint itself.  While there is some limitation of 
dorsiflexion and plantar flexion, there is no indication of 
limitation of function as a post-operative residual of the 
right ankle hematoma.  Under these circumstances, an 
evaluation in excess of the 10 percent rating is not 
warranted.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected scar residuals are the 
cause of or related to additional disability.  However, the 
veteran is not competent to testify as to matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  The competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim.

The Board has considered the application of 38 C.F.R. §§ 
4.40, 4.45, or 4.59 and whether a higher rating is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds, however, that the application of these sections does 
not result in a higher rating for the right ankle residuals.  
At the time of VA examination in June 1997 the veteran was 
able to perform all right ankle movements and there was no 
evidence of instability, atrophy, discoloration or weakness 
indicative of additional functional loss.  He indicated that 
the ankle bothers him very little now and used no assistive 
devices and did not wear a brace. Of significance is the 
veteran's April 1998 testimony that he has only occasional 
pain and that he has received no recent treatment for his 
right ankle.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).

Therefore the Board finds that the veteran's overall level of 
disability shown does not more nearly approximate the 
manifestations required for a rating in excess of 10 percent 
.  38 C.F.R. § 4.7 (1999).  The veteran's contentions 
regarding the degree of his service-connected disability have 
been considered but the probative medical evidence depicts a 
condition that is properly rated at 10 percent.  


ORDER

Entitlement to service connection for arthritis of the right 
lower extremity as secondary to the service-connected 
postoperative residuals, hematoma of the right ankle is 
denied.


Entitlement to an increased rating for postoperative 
residuals, hematoma of the right ankle is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

